                                             Case 4:21-cv-02009-HSG Document 3 Filed 03/31/21 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        MICHAEL JOHN DELMONICO,                          Case No. 21-cv-02009-HSG
                                   8                    Petitioner,                          ORDER OF DISMISSAL WITH LEAVE
                                                                                             TO AMEND
                                   9              v.

                                  10        MATTHEW RODRIQUEZ,
                                  11                    Respondent.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14           Petitioner has filed a pro se petition for a writ of habeas corpus pursuant to 28 U.S.C.

                                  15   § 2254 challenging a 2018 misdemeanor conviction from Palo Alto Superior Court.1 Dkt. No. 1.

                                  16   Petitioner has paid the filing fee. Dkt. No. 2.

                                  17                                             BACKGROUND

                                  18           On August 24, 2018, Petitioner was convicted in Palo Alto Superior Court of a

                                  19   misdemeanor of disorderly conduct (Cal. Penal Code § 647(a)). Dkt. No. 1 at 1. Petitioner was

                                  20   sentenced to twelve days in county jail. Dkt. No. 1 at 1. Petitioner states that he is not yet

                                  21   confined pending his appeal and that he is on formal probation. Dkt. No. 1 at 1.

                                  22   //

                                  23   //

                                  24

                                  25   1
                                         The Clerk of the Court is directed to substitute Matthew Rodriquez, the California Attorney
                                  26   General, in place of the previously named respondent because Attorney General Rodriquez is
                                       Petitioner’s current custodian. See Ortiz-Sandoval v. Gomez, 81 F.3d 891, 894 (9th Cir.), as
                                  27   amended (May 8, 1996) (where petitioner is on probation or parole, he may name as respondent
                                       his probation or parole officer, or the official in charge of the parole or probation agency, or the
                                  28   state correctional agency, or the state attorney general).
                                            Case 4:21-cv-02009-HSG Document 3 Filed 03/31/21 Page 2 of 4




                                   1          Petitioner appealed his conviction to the appellate division of the superior court, and the

                                   2   appeal was denied on December 7, 2020. Dkt. No. 1 at 2. The state appellate court denied the

                                   3   petition for transfer on February 11, 2021. Dkt. No. 1 at 2-3. Petitioner filed the instant petition

                                   4   on or about March 20, 2021. Dkt. No. 1 at 36.

                                   5                                               DISCUSSION

                                   6   A.     Standard of Review

                                   7          This Court may entertain a petition for writ of habeas corpus “in behalf of a person in

                                   8   custody pursuant to the judgment of a State court only on the ground that he is in custody in

                                   9   violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a). A

                                  10   district court considering an application for a writ of habeas corpus shall “award the writ or issue

                                  11   an order directing the respondent to show cause why the writ should not be granted, unless it

                                  12   appears from the application that the applicant or person detained is not entitled thereto.” 28
Northern District of California
 United States District Court




                                  13   U.S.C. § 2243.

                                  14   B.     Claims

                                  15          In the body of his petition, Petitioner states that he has two claims for federal habeas relief.

                                  16   The first claim alleges ineffective assistance of trial counsel and refers the Court to an attachment

                                  17   for the supporting facts. The attachment is a 20-page commentary on the respondent’s appellate

                                  18   brief, which Petitioner provided to his state appellate attorney. The commentary, in narrative

                                  19   format, alleges various instances of ineffective assistance by trial counsel and various weaknesses

                                  20   in the prosecution’s case. The second claim alleges that Petitioner was not provided with a

                                  21   Miranda warning prior to his interrogation.

                                  22          Liberally construed, Petitioner’s second claim states a cognizable claim for federal habeas

                                  23   relief. However, this petition will be dismissed with leave to amend because Petitioner’s first

                                  24   claim fails to clearly identify what trial counsel did or did not do that constituted ineffective

                                  25   assistance of counsel. See James v. Borg, 24 F.3d 20, 26 (9th Cir. 1994) (“Conclusory allegations

                                  26   which are not supported by a statement of specific facts do not warrant habeas relief.”). In filing

                                  27   an amended petition, Petitioner should list each specific instance of ineffective assistance of

                                  28   counsel that he believes warrant federal habeas relief. Petitioner should number these claims, and
                                                                                          2
                                           Case 4:21-cv-02009-HSG Document 3 Filed 03/31/21 Page 3 of 4




                                   1   not merely provide a summary in narrative format. Each claim should be supported by a statement

                                   2   of specific facts.

                                   3           Claims cannot be incorporated by reference. Petitioner’s appellate opening brief was not

                                   4   filed with his petition. If the appellate opening brief set forth claims of ineffective assistance of

                                   5   counsel which Petitioner seeks to raise here, Petitioner must list these claims in his amended

                                   6   petition, and provide supporting facts for each claim. In the alternative, Petitioner may attach a

                                   7   copy of his appellate opening brief to his amended petition, as long as he clearly identifies which

                                   8   claims in the appellate opening brief he wishes to raise in his federal habeas petition.

                                   9           The Court notes that Petitioner states that he did not present some of these claims in his

                                  10   appellate opening brief. Petitioner is cautioned that prisoners in state custody who wish to

                                  11   challenge collaterally in federal habeas proceedings either the fact or length of their confinement

                                  12   are first required to exhaust state judicial remedies, either on direct appeal or through collateral
Northern District of California
 United States District Court




                                  13   proceedings, by presenting the highest state court available with a fair opportunity to rule on the

                                  14   merits of each and every claim they seek to raise in federal court. See 28 U.S.C. § 2254(b), (c);

                                  15   Rose v. Lundy, 455 U.S. 509, 515-16 (1982). A district court may not grant the writ unless state

                                  16   court remedies are exhausted, or there is “an absence of available state corrective process,” or such

                                  17   process has been “rendered ineffective.” See 28 U.S.C. § 2254(b)(1)(A)-(B).

                                  18                                              CONCLUSION

                                  19           For the foregoing reasons, the Court orders as follows.

                                  20           1.      The Clerk is directed to substitute California Attorney General Matthew Rodriquez

                                  21   as Respondent.

                                  22           2.      The petition is dismissed with leave to amend. Within twenty-eight (28) days of

                                  23   the date of this order, Petitioner shall file an amended petition. The amended petition must

                                  24   include the caption and civil case number used in this order (21-cv-02009 HSG) and the words

                                  25   “AMENDED PETITION” on the first page. Because an amended petition completely replaces the

                                  26   previous petitions, Petitioner must include in his amended petition all the claims he wishes to

                                  27   present. Petitioner may not incorporate material from the prior petition by reference. Failure to

                                  28   file an amended petition in accordance with this order will result in dismissal of this action for
                                                                                          3
                                           Case 4:21-cv-02009-HSG Document 3 Filed 03/31/21 Page 4 of 4




                                   1   failure to prosecute under Federal Rule of Civil Procedure 41(b).

                                   2          IT IS SO ORDERED.

                                   3   Dated: 3/31/2021

                                   4                                                  ______________________________________
                                                                                      HAYWOOD S. GILLIAM, JR.
                                   5                                                  United States District Judge
                                   6

                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        4
